Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 1 of 87            FILED
                                                                  2021 Mar-19 PM 12:00
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




            EXHIBIT A
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 212/21/2020   FILED
                                                                              of 87 2:17 PM
                                                                                                               01-CV-2020-904296.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2020-904296.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             12/21/2020

                                                GENERAL INFORMATION
                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                          JOWANNA ETHERIDGE v. BELK, INC.

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        CAR234                                  12/21/2020 2:17:57 PM                             /s/ ANNA MAURINE CARROLL
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                           DOCUMENT 2
                                                              ELECTRONICALLY
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 312/21/2020   FILED
                                                                  of 87 2:17 PM
                                                                                  01-CV-2020-904296.00
                                                                                  CIRCUIT COURT OF
                                                                             JEFFERSON COUNTY, ALABAMA
                                                                          JACQUELINE ANDERSON SMITH, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

 JOWANNA ETHERIDGE,                              )
                                                 )
         PLAINTIFF,                              )
                                                 )
 vs.                                             )               CIVIL ACTION NO.:
                                                 )
 BELK, INC.,                                     )
 FICTITIOUS PARTIES “1-15,”                      )
                                                 )
         DEFENDANTS.                             )


There may be other entities whose true names and identities are unknown to the Plaintiff at this
time who may be legally responsible for the claim(s) set forth herein who may be added by
amendment by the Plaintiff when their true names and identities are accurately ascertained by
further discovery. Until that time, the Plaintiff will designate these parties in accordance with
ARCP 9(h). The word entity as used herein is intended to refer to and include any and all forms of
individuals, partnerships, any and all types of corporations and unincorporated associations. The
symbol by which these party defendants are designated is intended to include more than one in the
event that discovery reveals that the descriptive characterization of the symbol applies to more
than one “entity.” In the present action, the party defendants which the Plaintiff must include by
descriptive characterization are as follows: FICTITIOUS DEFENDANT NO. 1: the proper legal
designation for Defendant Belk, Inc.; FICTITIOUS DEFENDANT NO. 2-3: the proper legal
designation for the entity which owns and/or operates a business known as Belk, Inc. in
Birmingham, Alabama; FICTITIOUS DEFENDANTS NO. 4-6: whether singular or plural
being that person or persons responsible for hiring, training, and/or supervising employees of any
fictitious or named defendant prior to and on the occasion of the incident made the basis of this
lawsuit; FICTITIOUS DEFENDANTS NO. 7-9: whether singular or plural being that
individual(s), entity or entities who or which were responsible for maintaining a safe and clean
environment in the business on the occasion of the incident made the basis of this lawsuit;
FICTITIOUS DEFENDANTS NO. 10-12: whether singular or plural being those persons,
corporations or other legal entities, who owned, leased, rented or otherwise controlled the premises
on which the plaintiff was injured on the occasion of the incident made the basis of this lawsuit;
FICTITIOUS DEFENDANTS NO. 13-15: whether singular or plural being those persons,
corporations or other legal entities who were acting individually or by and through their agents,
servants or employees, whose negligence and/or wantonness proximately caused or contributed to
the personal injuries and damages to the plaintiff on the occasion of the incident made the basis of
this lawsuit. Plaintiff avers that the identities of all the foregoing fictitious party defendants are
otherwise unknown to the Plaintiff at this time, or, if their names are known to the Plaintiff at this
time, their identities as proper party Defendants are not known at this time, but whose true and
correct names will be substituted when ascertained.




                                                  1
                                           DOCUMENT 2
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 4 of 87




                                          COMPLAINT


                                            PARTIES

       1.      Plaintiff JoWanna Etheridge is an individual over nineteen (19) years of age. At all

times relevant to this Complaint, she was a resident of Jefferson County, Alabama.

       2.      Defendant Belk, Inc. is a company incorporated in Delaware and operating a

business in Jefferson County, Alabama. The business at issue is located at the address: 221 Summit

Blvd, Birmingham, AL 35243.

       3.      Fictitious Defendants 1 through 15, whether singular or plural, are individuals and

entities that participated in the conduct that led to JoWanna Etheridge’s injuries.

                                              FACTS

       4.      On or about September 5, 2019, the Plaintiff was shopping at the Belk store located

at The Summit - 221 Summit Blvd, Birmingham, Alabama.

       5.      Plaintiff asked an associate at a perfume counter where the restrooms were located.

The associate gave the Plaintiff directions to the restrooms. Plaintiff walked in the designated

aisles, not on carpet, to reach the restrooms. She turned a corner and her hand immediately

smacked into the lower section of children’s clothing rack that was protruding in the aisle. The

force of her hand hitting the rack caused Plaintiff to fall to the ground on her knees, bruising her

right hand, tearing her right rotator cuff and her left meniscus. Plaintiff got up, went to the

restrooms to compose herself, and reported the incident to Belk employee Carol Proctor.

       6.      Plaintiff has required injections, surgery, and physical therapy three times a week

for several months.

       7.      Plaintiff’s injuries are permanent and impact many aspects of her personal and


                                                 2
                                            DOCUMENT 2
          Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 5 of 87




professional life. She has suffered and continues to suffer, physical injuries, medical expenses,

lost wages, lost future wages, pain and suffering, mental anguish, reduced mobility in her dominant

hand and loss of strength in her dominant hand.

                        COUNT I – NEGLIGENCE AND WANTONNESS
                (duty to remedy, duty to warn, duty to inspect, train and supervise)

          8.     Plaintiff adopts all previous Paragraphs and further avers as follows:

          9.     Defendants owed a duty to provide a safe environment for the Plaintiff while she

was an invitee in the store.

          10.    Defendants knew the clothing rack protruding in the aisle was below eye level and

would not be obvious to customers shopping in the store.

          11.    The dangerous condition which caused Plaintiff’s injuries was under the exclusive

control of the Defendants and/or was caused by the Defendants.

          12.    The Defendants had knowledge of the danger and did not immediately remedy the

hazard.

          13.    The Defendants had knowledge of the danger and took no steps to warn invitees of

the hazard.

          14.    Defendants knew or, by the exercise of reasonable care, should have known of the

dangerous condition and should have realized that it posed an unreasonable risk of harm to

customers shopping on their premises. Defendants should have expected that customers shopping

on their premises would not discover or realize that the protruding clothing rack was dangerous

and/or would fail to protect themselves against the hazard.          Defendants failed to exercise

reasonable care to protect persons against the hazard - either by immediately remedying the hazard

or by warning customers of the hazard. Defendants were also wanton in their failure to exercise

reasonable care to remedy the hazard and to warn customers of the hazard.

                                                  3
                                           DOCUMENT 2
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 6 of 87




        15.     At all times pertinent hereto, Defendants failed to exercise reasonable care to

inspect for hazardous conditions involving their displays, or to take adequate steps to remedy or

warn people of the dangerous and hazardous conditions involving their displays. The protrusion

of a clothing rack into an aisle used primarily for customers to walk through the store would not

ordinarily occur in the absence of negligence and/or wantonness. The Defendants were also

wanton in their failure to adequately inspect for hazards.

        16.      At all times pertinent hereto, Defendants failed to adequately train their employees

on how to handle hazards on the premises. The protruding clothing rack would not normally occur

in the absence of negligent and/or wanton training of employees.

        17.     At all times pertinent hereto, Defendants failed to adequately supervise their

employees. The clothing rack protruding below eye level would not normally occur in the absence

of negligent and/or wanton supervision of employees.

        18.     As the direct and proximate result of Defendants’ negligence and/or wantonness,

Plaintiff suffered significant injuries which are permanent. She will continue to suffer these

injuries in the future.

        WHEREFORE Plaintiff demands judgment against Defendants, separately and severally,

in such sums of compensatory and punitive damages as a jury may assess after a full and fair

consideration of the facts.

        Respectfully submitted: December 21, 2020

                                                      /s/ Anna M. Carroll
                                                      Anna M. Carroll [CAR234]
                                                      Erik S. Heninger [HEN068]
                                                      Attorneys for Plaintiff

Of Counsel:

HENINGER GARRISON DAVIS, LLC

                                                 4
                                           DOCUMENT 2
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 7 of 87




2224 1st Avenue North
Birmingham, Alabama 35203
Telephone: (205) 326-3336
Facsimile: (205) 326-3332
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com

                                        JURY DEMAND

       Plaintiff demands trial by struck jury on all issues raised herein.


                                                      /s/Anna M. Carroll
                                                      Anna M. Carroll [CAR234]
                                                      Attorney for Plaintiff


TO BE SERVED VIA CERTIFIED MAIL WITH DISCOVERY:

Defendant’s Address:
Belk, Inc.
c/o National Registered Agents Inc
2 North Jackson ST, Ste. 605
Montgomery, AL 36104




                                                 5
                                          DOCUMENT 3
                                                              ELECTRONICALLY
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 812/21/2020   FILED
                                                                  of 87 2:17 PM
                                                                                01-CV-2020-904296.00
                                                                                CIRCUIT COURT OF
                                                                           JEFFERSON COUNTY, ALABAMA
                                                                        JACQUELINE ANDERSON SMITH, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

 JOWANNA ETHERIDGE,                             )
                                                )
        PLAINTIFF,                              )
                                                )
 vs.                                            )              CIVIL ACTION NO.:
                                                )
 BELK, INC.,                                    )
 FICTITIOUS PARTIES “1-15,”                     )
                                                )
        DEFENDANTS.                             )



                  PLAINTIFF’S FIRST INTERROGATORIES,
       REQUESTS FOR PRODUCTION, AND REQUESTS FOR ADMISSION TO
                         DEFENDANT BELK, INC.

       COMES NOW the Plaintiff in the above-styled cause and pursuant to Rules 33 and 34 of

the ALABAMA RULES OF CIVIL PROCEDURE, propounds the following Interrogatories,

Requests for Production, and Requests for Admission to Defendant Belk, Inc., to be answered

within the time and manner prescribed by law:

                                DEFINITIONS AND INSTRUCTIONS

       For the purpose of these interrogatories the term “identify,” when used in respect to an
individual, means to state the individual’s name, address, employer, and job title, and “identify,”
when used in respect to an entity, means to state the entity’s name and address.

       “You” and “your” are defined to include the named Defendant, and all of its present or
former agents or employees; all of its attorneys; and all other persons acting or purporting to act
on behalf of the Defendant to whom this discovery is directed.

        As used in these interrogatories, the term “document” means without limitation, the
following items, whether printed, recorded, or reproduced by any other mechanical process or
produced by hand: Agreements, communications, state and federal government hearings and
reports, correspondence, telegrams, memoranda, summaries or records of personal conversations
or interviews, diaries, graphs, reports, notebooks, note charts, plans, drawings, sketches, maps,
summaries or reports of meetings or conferences, summaries of reports of investigations of
negotiations, opinions or reports of consultants, photographs, motion picture film, brochures,
pamphlets, advertisements, circulars, press releases, drafts, letters, any marginal comments
appearing on any documents, and any and all other writings in the possession of the Defendant, or

                                                1
                                           DOCUMENT 3
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 9 of 87




subject to your custody and control, whether they are in your possession or in the possession of
your attorney(s) or your representative(s) or in any of your offices.

       NOTE: These Interrogatories and Requests for Production of Documents should be deemed
continuing in nature, and Plaintiff requests that you update your responses periodically to reflect
any information obtained after your initial responses are made.

         Please be advised that in any event you attempt to call witnesses or present as evidence any
persons or documents which have not been properly identified by you, Counsel for the Plaintiff
shall strenuously object.

       If any Interrogatory or Requests for Production cannot be answered fully and completely,
the portion or portions which cannot be answered are to be identified and the reasons for such
portion or portions cannot be answered are to be set forth and the remainder of the Interrogatory
or Requests for Production is to be answered.

      The answers to these Interrogatories shall be signed under oath by the named Defendant
making them.

                                     INTERROGATORIES

       1.      Please state whether this defendant has been properly designated by name as party

defendant to this lawsuit. If not, please state the correct and proper designation of this defendant.

       Response:

       2.      State the name, address, title and duties of the person answering these

interrogatories and the place where the interrogatories were answered.

       Response:

       3.      Identify all persons who worked or were scheduled to work at the subject Store on

September 5, 2019.

       Response:

       4.      Do you contend or have any knowledge whatsoever that anyone other than the

named defendant in this case had any connection or relationship with the occurrence made the

basis of Plaintiff’s complaint? If so, please state the name and address of each such person or

entity, and the nature of their connection with or relationship to said occurrence.

                                                 2
                                           DOCUMENT 3
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 10 of 87




       Response:

       5.      State the name, addresses and phone numbers of each and every person who may

have knowledge of the facts and allegations contained in Plaintiff’s complaint, and as to each such

person, set forth completely and in detail the knowledge of each.

       Response:

       6.      State how you learned of JoWanna Etheridge’s fall on September 5, 2019 and what

you did in response.

       Response:

       7.      Please identify every person you or your attorneys have interviewed and every

statement you have taken or received in this case by stating the name of the person and the date

the interview or statement was taken.

       Response:

       8.      Does this Defendant periodically check/inspect, or require others to check/inspect,

the condition of the Store? If so, please identify the following:

               a.      how often are these checks performed;

               b.      identify the individual(s) who perform this task;

               c.      state whether such task is recorded in writing;

               d.      what is expected of person(s) undertaking these tasks.

       Response:

       9.      Identify the individual(s) responsible for setting up the clothing rack/display that is

the subject of the Complaint.

       Response:

       10.     the individual who was responsible for moving the clothing rack back to its original



                                                  3
                                           DOCUMENT 3
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 11 of 87




position after Plaintiff was injured.

        Response:

        11.     State what efforts were made to obtain surveillance footage of the area where the

Plaintiff was injured.

        Response:

                                REQUESTS FOR PRODUCTION

        1.      All policies and procedures concerning safety, warnings and or hazard prevention

of any type that would have governed the operation of the Store on September 5, 2019.

        Response:

        2.      All videos and/or photographs of the Store taken on September 5, 2019.

        Response:

        3.      All documents showing the location of surveillance footage in the Store.

        Response:

        4.      All investigations or inquiries, however designated, done after you learned of the

Plaintiff’s injuries.

        Response:

        5.      Any documents referenced in this Defendant’s answers to interrogatories.

        Response:

        6.      All communications with the Plaintiffs, their family, or their representatives.

        Response:

        7.      All communications with any other person or entity in connection with the injuries

the Plaintiff suffered or the allegations contained in the Complaint.

        Response:



                                                  4
                                             DOCUMENT 3
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 12 of 87




        8.        All documentation of any inspection done on the Store by this Defendant, its agents

or employees or by a third party from June 1, 2019 – September 5, 2019.

        Response:

        9.        All employee manuals or training materials used by the Store.

        Response:

        10.       All manuals, instructions, or materials used by the Store directing how displays

should be arranged

        Response:

        11.       All complaints or concerns from any invitee, employee or other individual

concerning the conditions around the Store from June 1, 2019 – September 5, 2019.

        Response:

        12.       Any incident report or other communication or document which concerns any

injury that has occurred at the Store from January 1, 2019 – October 31, 2019.

        Response:

        13.       A copy of the declarations page for all insurance policies which may provide

coverage for the allegations contained in the Complaint.

        Response:

                                  REQUESTS FOR ADMISSION

        1.        Admit there were no signs located anywhere in the Store to warn of protruding

clothing racks.

        Answer:

        2.        Admit that this Defendant was aware of protruding clothing racks prior to

Plaintiff’s injury.



                                                   5
                                          DOCUMENT 3
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 13 of 87




       Answer:

       3.      Admit that on September 5, 2019 the Plaintiff suffered an injury in your Store.

       Answer:

       4.      Admit that you have a duty to make sure the Store was maintained in a safe

condition for your invitees.

       Answer:

                                                    /s/ Anna M. Carroll
                                                    Anna M. Carroll [CAR234]
                                                    Erik S. Heninger [HEN068]
                                                    Attorneys for Plaintiff

Of Counsel:

HENINGER GARRISON DAVIS, LLC
2224 1st Avenue North
Birmingham, Alabama 35203
Telephone: (205) 326-3336
Facsimile: (205) 326-3332
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com


            PLEASE SERVE DISCOVERY WITH SUMMONS AND COMPLAINT




                                                6
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 14 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00


To: ANNA MAURINE CARROLL
    acarroll@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                     The following complaint was FILED on 12/21/2020 2:17:44 PM




    Notice Date:    12/21/2020 2:17:44 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 15 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00


To: BELK, INC.
    2 NORTH JACKSON ST.
    SUITE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                     The following complaint was FILED on 12/21/2020 2:17:44 PM




    Notice Date:    12/21/2020 2:17:44 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 16 of 87

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      01-CV-2020-904296.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                         JOWANNA ETHERIDGE V. BELK, INC.
  NOTICE TO:       BELK, INC., 2 NORTH JACKSON ST. SUITE 605, MONTGOMERY, AL 36104

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  ANNA MAURINE CARROLL                                                                           ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2224 1ST AVE NORTH, BIRMINGHAM, AL 35203                                                                          .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JOWANNA ETHERIDGE
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

                12/21/2020                        /s/ JACQUELINE ANDERSON SMITH             By:
                     (Date)                                              (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ ANNA MAURINE CARROLL
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                     (Name of Person Served)                                                    (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 6
Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 17 of 87
                          DOCUMENT 6
Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 18 of 87
                          DOCUMENT 7
Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 19 of 87
                          DOCUMENT 7
Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 20 of 87
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 21 of 87


                                     AlaFile E-Notice




                                                                          01-CV-2020-904296.00
                                                       Judge: MARSHELL JACKSON HATCHER
To: CARROLL ANNA MAURINE
    acarroll@hgdlawfirm.com




                          NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                              JOWANNA ETHERIDGE V. BELK, INC.
                                   01-CV-2020-904296.00

                          The following matter was served on 12/28/2020

                                        D001 BELK, INC.
                                        Corresponding To
                                        CERTIFIED MAIL




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smith@alacourt.gov
          Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 22 of 87


                                   AlaFile E-Notice




                                                                        01-CV-2020-904296.00
                                                     Judge: MARSHELL JACKSON HATCHER
To: HENINGER ERIK STEPHEN
    erik@hgdlawfirm.com




                        NOTICE OF SERVICE
                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                            JOWANNA ETHERIDGE V. BELK, INC.
                                 01-CV-2020-904296.00

                        The following matter was served on 12/28/2020

                                      D001 BELK, INC.
                                      Corresponding To
                                      CERTIFIED MAIL




                                                         JACQUELINE ANDERSON SMITH
                                                                   CIRCUIT COURT CLERK
                                                           JEFFERSON COUNTY, ALABAMA
                                                           JEFFERSON COUNTY, ALABAMA
                                                        716 N. RICHARD ARRINGTON BLVD.
                                                                   BIRMINGHAM, AL, 35203

                                                                                205-325-5355
                                                                    jackie.smith@alacourt.gov
                                          DOCUMENT 9
          Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                   231/27/2021    FILED
                                                                      of 87 5:21 PM
                                                                              01-CV-2020-904296.00
                                                                              CIRCUIT COURT OF
                                                                         JEFFERSON COUNTY, ALABAMA
                                                                      JACQUELINE ANDERSON SMITH, CLERK
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                            )
     Plaintiff,                               )
                                              )
v.                                            )   Case No.: CV-2020-904296
                                              )
BELK, INC.,                                   )
        Defendant.                            )

                                           ANSWER

       COMES NOW Defendant Belk, Inc. and answers Plaintiff’s complaint as follows:

                                           PARTIES

       1.      Defendant lacks sufficient information to admit or deny the allegations in this

paragraph, which is, therefore, denied.

       2.      Admitted.

       3.      This paragraph does not require a response from Defendant as it pertains to

fictitious defendants. To the extent this paragraph contains allegations against this Defendant,

denied.

                                            FACTS

       4.      Admitted upon information and belief.

       5.      Denied.

       6.      Defendant lacks sufficient information to admit or deny the allegations in this

paragraph, which is, therefore, denied.

       7.      Denied.
                                          DOCUMENT 9
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 24 of 87




                           COUNT I – NEGLIGENCE AND WANTONNESS
               (duty to remedy, duty to warn, duty to inspect, train and supervise)

        8.     Defendant adopts and re-alleges all previous paragraphs by reference as if fully

set forth herein. To the extent this paragraph requires a response, denied.

        9.     Denied.

        10.    Denied.

        11.    Denied.

        12.    Denied.

        13.    Denied.

        14.    Denied.

        15.    Denied.

        16.    Denied.

        17.    Denied.

        18.    Denied.

        Defendant denies Plaintiff is entitled to any relief requested in the unnumbered prayer

for relief.

                                     AFFIRMATIVE DEFENSES

        Defendant reserves the right to amend this answer by adding, deleting or amending

defenses as may be appropriate. In further answer to the Complaint, Defendant asserts the

following affirmative defenses:

        1.     Defendant denies every allegation in the Complaint not specifically admitted and

denies Plaintiff is entitled to any damages or recovery from Defendant in this action.



                                                2
                                           DOCUMENT 9
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 25 of 87




        2.     Plaintiff failed to state a claim upon which relief can be granted against this

Defendant.

        3.     Defendant demands strict proof of the allegations in the Complaint.

        4.     Defendant pleads the general issue.

        5.     Defendant denies actual or constructive notice of the alleged hazard.

        6.     The alleged hazard was open and obvious.

        7.     Plaintiff’s claim is barred by her contributory negligence.

        8.     Damages allegedly incurred by Plaintiff were proximately caused by parties over

whom Defendant has no control and/or for whom Defendant is not liable.

        9.     No act or omission of Defendant was the proximate cause of any injury to

Plaintiff.

        10.    Plaintiff assumed the risk of harm.

        11.    In order to avoid waiver, Defendant pleads the improper venue, forum non

conveniens, lack of in personam jurisdiction, insufficiency of service of process, laches, collateral

estoppel, judicial estoppel, res judicata, waiver, release, unclean hands, spoliation of evidence,

and accord and satisfaction.

        12.    Plaintiff failed to mitigate her damages.

        13.    Plaintiff’s alleged injuries are not the foreseeable consequence of any act or

omission by or on behalf of this Defendant and are too remote and speculative to warrant a

recovery against this Defendant.

        14.    Plaintiff is not injured in the degree nor to the extent claimed.

        15.    Defendant had no duty to warn Plaintiff.


                                                 3
                                            DOCUMENT 9
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 26 of 87




        16.     Defendant was not negligent.

        17.     Plaintiff’s claims are barred by the applicable statute of limitations.

        18.     To the extent Plaintiff makes a claim for punitive damages, that claim is limited by

the provisions of Ala. Code § 6-11-20 and § 6-11-21.

        19.     To the extent Plaintiff makes a claim for punitive damages, that claim is

unconstitutional pursuant to the due process clause of the Fourteenth Amendment to the

United States Constitution and the Constitution of Alabama.

        20.     To the extent Plaintiff makes a claim for punitive damages, this Defendant pleads

all limitations to punitive damages afforded by Alabama law.

        21.     Defendant reserves the right to assert that Plaintiff failed to join an indispensable

party under Ala. R. Civ. P. 19.

        22.     Defendant asserts that it is entitled to a set off or credit of all settlement amounts

paid by any party or potential party to this lawsuit pursuant to William v. Colquitt, 133 So. 2d 364

(Ala. 1961), and its progeny.

        23.     Defendant pleads all affirmative defenses available under any applicable Alabama

law.



Dated: January 27, 2021                                RESPECTFULLY SUBMITTED,

                                                       /s/ Brian C. Richardson
                                                       Brian C. Richardson (RIC100)
                                                       Murray S. Flint (FLI009)
                                                       Attorneys for Belk, Inc.




                                                   4
                                     DOCUMENT 9
      Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 27 of 87




OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com




                                         5
                                          DOCUMENT 9
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 28 of 87




                                     CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2021, the foregoing was served on the following
parties by one or more of the following means in accordance with the Alabama Rules of Civil
Procedure:

[]      AlaFile Electronic Filing
[]       Email
[]       U.S. Mail
[]       Facsimile
[]       Hand Delivery

Anna M. Carroll
Erik S. Heninger
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com
Attorneys for Plaintiff


                                                    /s/ Brian C. Richardson
                                                    OF COUNSEL

4827-8563-9638, v. 1




                                                6
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 29 of 87


                                         AlaFile E-Notice




                                                                           01-CV-2020-904296.00


To: BRIAN C RICHARDSON
    brian.richardson@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                  JOWANNA ETHERIDGE V. BELK, INC.
                                       01-CV-2020-904296.00

                         The following answer was FILED on 1/27/2021 5:20:55 PM




     Notice Date:     1/27/2021 5:20:55 PM




                                                              JACQUELINE ANDERSON SMITH
                                                                        CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                JEFFERSON COUNTY, ALABAMA
                                                             716 N. RICHARD ARRINGTON BLVD.
                                                                        BIRMINGHAM, AL, 35203

                                                                                     205-325-5355
                                                                         jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 30 of 87


                                      AlaFile E-Notice




                                                                        01-CV-2020-904296.00


To: BELK, INC. (PRO SE)
    2 NORTH JACKSON ST.
    SUITE 605
    MONTGOMERY, AL, 36104-0000




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                              JOWANNA ETHERIDGE V. BELK, INC.
                                   01-CV-2020-904296.00

                      The following answer was FILED on 1/27/2021 5:20:55 PM




    Notice Date:    1/27/2021 5:20:55 PM




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 31 of 87


                                      AlaFile E-Notice




                                                                        01-CV-2020-904296.00


To: CARROLL ANNA MAURINE
    acarroll@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                              JOWANNA ETHERIDGE V. BELK, INC.
                                   01-CV-2020-904296.00

                      The following answer was FILED on 1/27/2021 5:20:55 PM




    Notice Date:    1/27/2021 5:20:55 PM




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 32 of 87


                                      AlaFile E-Notice




                                                                        01-CV-2020-904296.00


To: HENINGER ERIK STEPHEN
    erik@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                              JOWANNA ETHERIDGE V. BELK, INC.
                                   01-CV-2020-904296.00

                      The following answer was FILED on 1/27/2021 5:20:55 PM




    Notice Date:    1/27/2021 5:20:55 PM




                                                           JACQUELINE ANDERSON SMITH
                                                                     CIRCUIT COURT CLERK
                                                             JEFFERSON COUNTY, ALABAMA
                                                             JEFFERSON COUNTY, ALABAMA
                                                          716 N. RICHARD ARRINGTON BLVD.
                                                                     BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smith@alacourt.gov
                                          DOCUMENT 11
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                331/27/2021    FILED
                                                                   of 87 5:23 PM
                                                                                01-CV-2020-904296.00
                                                                                CIRCUIT COURT OF
                                                                           JEFFERSON COUNTY, ALABAMA
                                                                        JACQUELINE ANDERSON SMITH, CLERK
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                             )
     Plaintiff,                                )
                                               )
v.                                             )     Case No.: CV-2020-904296
                                               )
BELK, INC.,                                    )
        Defendant.                             )

                         NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

       PLEASE TAKE NOTICE that the following discovery documents have been served on behalf

of Defendant Belk, Inc. in the above styled cause:

       1. Interrogatories to Plaintiff; and

       2. Requests for Production to Plaintiff.

Dated: January 27, 2021                               RESPECTFULLY SUBMITTED,

                                                      /s/ Brian C. Richardson
                                                      Brian C. Richardson (RIC100)
                                                      Murray S. Flint (FLI009)
                                                      Attorneys for Belk, Inc.
OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com
                                         DOCUMENT 11
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 34 of 87




                                     CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2021, the foregoing was served on the following
parties by one or more of the following means in accordance with the Alabama Rules of Civil
Procedure:

[]      AlaFile Electronic Filing
[]       Email
[]       U.S. Mail
[]       Facsimile
[]       Hand Delivery

Anna M. Carroll
Erik S. Heninger
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com
Attorneys for Plaintiff


                                                    /s/ Brian C. Richardson
                                                    OF COUNSEL

4831-2634-1337, v. 1




                                                2
                                          DOCUMENT 12
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                351/27/2021    FILED
                                                                   of 87 5:23 PM
                                                                                01-CV-2020-904296.00
                                                                                CIRCUIT COURT OF
                                                                           JEFFERSON COUNTY, ALABAMA
                                                                        JACQUELINE ANDERSON SMITH, CLERK
                      IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                              )
     Plaintiff,                                 )
                                                )
v.                                              )   Case No.: CV-2020-904296
                                                )
BELK, INC.,                                     )
        Defendant.                              )

                        BELK, INC.’S FIRST INTERROGATORIES TO PLAINTIFF

       Defendant Belk, Inc. requests Plaintiff to answer the interrogatories set forth below in

writing and under oath pursuant to Ala. R. Civ. P. 33 within thirty (30) days after service of the

same upon her:

                                           DEFINITIONS

       1.      The term "accident" means the accident that is the subject of this lawsuit.

       2.      The term “identify” means, with respect to any person or entity, state the name,

last known address, and last known phone number.

       3.      The term "person" includes a natural person, association, organization,

partnership, corporation, or any other private or public entity.

       4.      The terms "you" and "your" mean the person to whom these interrogatories are

addressed, as well as your agents, attorneys, employees, representatives, parents, guardians,

and next of friend.

                                        INTERROGATORIES

       1.      State your correct name, address, date of birth, and Social Security number.

       2.      Identify your present employer, job description, and average weekly wages at this

job.
                                           DOCUMENT 12
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 36 of 87




        3.     Please identify your employer at the time of the occurrence made the basis of this

suit.

        4.     State whether you make any claim in this suit for lost wages or income and, if so,

please state the amount of lost wages or income you claim and the dates that you were not able

to work as result of the injuries you alleged in the complaint.

        5.     State whether you contend that any of your injuries are permanent in nature and,

if so, describe each injury you claim is permanent in nature and state what complaints of pain

you presently have as a result of each such respective injury.

        6.     Describe how this accident happened in as much detail as you can.

        7.     Describe each and every injury sustained by you in the accident and state

whether each injury is subsiding, remaining the same, or becoming worse.

        8.     State the name and addresses of all healthcare providers who have examined or

treated you for said injuries and state the name and address of each hospital, medical center, or

other healthcare provider where you were seen on account of your injuries.

        9.     Separately list all expenses incurred on account of your alleged injuries for

doctors, hospitals, nurses, medication and any other healthcare expense and state the amount, if

any, which was not paid directly by you and identify who paid that amount.

        10.    State the amount of your medical bills and expenses paid for by insurance and

identify the insurance company making the payment.

        11.    If in the past five years you had any ailments or injuries that involved the same

part of your body you claim was injured in the accident, for each state: (a) a description; (b) the




                                                 2
                                           DOCUMENT 12
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 37 of 87




dates it began and ended; and (c) the name, address, and telephone number of each healthcare

provider with whom you consulted or who examined or treated you.

       12.     If at any time after the accident you sustained any new injury, re-injury or

aggravation of the same part of the body you claim was injured in the accident, please state how

and when that occurred and list the name, address, and telephone number of each healthcare

provider with whom you consulted or who examined or treated you.

       13.     State the name and address of every doctor who examined or treated you during

the last five years and the name and address of any hospital, clinic, medical center or other

healthcare provider where you were examined or treated during the last five years and generally

state the symptoms or condition treated by each healthcare provider.

       14.     If you were injured or disabled during the past five years, please identify your

injuries and/or disability, state who treated you for the injuries and/or disability, and identify the

person(s) or entity(ies) against whom and/or with whom any claim or demand was made.

       15.     Identify everyone who witnessed the accident or the events occurring

immediately before or after the accident, who made any statement at the scene of the accident,

and/or who you claim has knowledge of the accident.

       16.     If you used or took any alcoholic beverage, marijuana, or other drug or

medication of any kind (prescription or not) within 24 hours of the accident, please identify the

nature, description, and quantity of each substance used or taken.

       17.     If you contend any person violated any statute, ordinance, standard, or

regulation, and the violation caused or contributed to the accident, please identify that person

and identify the statute, ordinance, or regulation allegedly violated.


                                                  3
                                          DOCUMENT 12
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 38 of 87




       18.     If you have any information of a dangerous condition or defect in the premises

that caused the accident, please identify each condition or defect. Also, please identify each

person who is a witness to, or has information about, each malfunction or defect and/or who has

custody of the defective construction.

       19.     Describe any condition or defect in the premises you contend contributed to the

accident. That description should include a visual description, a description of the nature of the

condition or defect, size, color, texture, the length of time you contend it was present, and any

other information you can offer about such condition or defect.

       20.     Did you walk or travel in the general area of the condition or defect you claim

contributed to the accident at any time before the accident occurred? If yes, please state when

were near the condition or defect, describe your movements and activities, and describe your

perception of the condition or defect at that time.

       21.     State the name and address of your mobile service provider, your account

number, and all phone numbers associated with that account. Note: this interrogatory

encompasses the time period from one month before the accident to the present.

       22.     State whether you are aware of the existence of any photographs, video, audio

records, drawings, diagrams, or other evidence depicting the accident, scene of the accident,

and/or the plaintiff and/or the Defendants to this action. If you are aware of any such evidence,

please produce it in accordance with this Defendant’s request for production.

       23.     State whether you have entered or been committed to any institution, either

public or private, for treatment or observation for any mental conditions, narcotic addiction,




                                                4
                                           DOCUMENT 12
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 39 of 87




alcoholism, or disorders of any kind, state the names and addresses of each such institution and

the treating physicians.

       24.     Have you or any representative of you spoken with, interviewed and/or taken a

statement whether written, recorded or videotaped, of any person having knowledge of this

incident and/or Defendant or representative of this Defendant? If so, please identify each such

individual and with regard to each such statement, please produce a copy.

       25.     List all social media websites (such as Facebook, Twitter, Instagram, Pinterest,

Google Plus, Blogger, and LinkedIn) for which you have a username).

       26.     Identify each and every expert witness who will testify on your behalf in the trial

of this case and state the opinions of such expert and the facts relied upon by the expert in

formulating his or her opinion.

       27.     Identify all witnesses you intend to call at the trial of this matter.

       28.     Identify all exhibits you intend to introduce at the trial of this matter.

Dated: January 27, 2021                                RESPECTFULLY SUBMITTED,

                                                       /s/ Brian C. Richardson
                                                       Brian C. Richardson (RIC100)
                                                       Murray S. Flint (FLI009)
                                                       Attorneys for Belk, Inc.

OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com




                                                  5
                                         DOCUMENT 12
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 40 of 87




                                     CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2021, the foregoing was served on the following
parties by one or more of the following means in accordance with the Alabama Rules of Civil
Procedure:

[]      AlaFile Electronic Filing
[]       Email
[]       U.S. Mail
[]       Facsimile
[]       Hand Delivery

Anna M. Carroll
Erik S. Heninger
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com
Attorneys for Plaintiff


                                                    /s/ Brian C. Richardson
                                                    OF COUNSEL

4827-8563-9638, v. 1




                                                6
                                                 DOCUMENT 13
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                  411/27/2021    FILED
                                                                     of 87 5:23 PM
                                                                                            01-CV-2020-904296.00
                                                                                            CIRCUIT COURT OF
                                                                                       JEFFERSON COUNTY, ALABAMA
                                                                                    JACQUELINE ANDERSON SMITH, CLERK
                       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                                     )
     Plaintiff,                                        )
                                                       )
v.                                                     )    Case No.: CV-2020-904296
                                                       )
BELK, INC.,                                            )
        Defendant.                                     )

                     BELK, INC.’S FIRST REQUESTS FOR PRODUCTION TO PLAINTIFF

        Defendants Belk, Inc. requests produce the following documents1 as they are kept in the

usual course of business or organize and label them to correspond to the categories in the

request as required by Ala. R. Civ. P. 34.

        1.       All medical bills you contend you incurred as a result of the accident and all

related insurance claim documents.

        2.       All medical records from each healthcare provider who treated or examined you

for injuries resulting from the accident.

        3.       All documents provided to or reviewed by or generated or created by each

vocational rehabilitation consultant you saw since the accident.

        4.       A list of all damages and/or expenses claimed by you in this case, including but

not limited to, all medical and/or doctor bills, hospital bills, chiropractic and or rehabilitation

expenses, pharmacy bills, etc., or any other claim for special damages that you claim in this case.

        5.       All W-2 forms, income tax return records, invoices, checks, pay stubs, and payroll

records relating to your income for the period from five years before the accident to the present.

1
  The term “documents” means documents or electronically stored information, including but not limited to
writings, drawings, graphs, charts, photographs, sound recordings, images, and other data or data compilations
stored in any medium designated “documents” and “electronically stored information” as used in Ala. R. Civ. P 34(a),
including but not limited to writings, drawings, graphs, charts, photographs, sound recordings, images, and other
data or data compilations stored in any medium.
                                           DOCUMENT 13
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 42 of 87




       6.       All documents which you contend support your claims for wage loss and loss of

earning capacity.

       7.       All photographs, videos, and diagrams or illustrations that depict any injury

sustained by you as a result of the accident.

       8.       All photographs, videos, and diagrams of the accident site.

       9.       All documents you contend show any damage, expense, cost of pecuniary loss

you claim from this defendant related to your injuries.

       10.      All written or recorded statements taken of any person pertaining to the

allegations in the Complaint.

       11.      All documents that constitute or refer to any communication by you or on your

behalf with this Defendant regarding the matters alleged in the Complaint, including but not

limited to recorded statements.

       12.      The call, text detail, and the text messages for all mobile devices (such as cell

phones) used by you during the seven days before or the seven days after the accident.

       13.      Screen shots or back-up copies of all text messages sent or received by you or

anyone acting on your behalf during the seven days prior and the seven days after the accident

or which relate to the accident or your injuries.

       14.      All electronically stored information on any social media site for which you have a

username or are a member (such as Facebook, Twitter, Pinterest, Instagram, Google Plus,

Blogger, and LinkedIn). For each applicable social media site, please produce the following for

the time period from six months before the accident to the present:

             a. All photographs, wall posts, tweets, and messages.


                                                    2
                                            DOCUMENT 13
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 43 of 87




              b. For Facebook, please produce an “enhanced archive” copy of your Facebook data.
                 Note: Instructions on how to download an enhanced archive copy of Facebook
                 data are attached as Exhibit A.
              c. For Blogger, please produce an exported copy of any blogs owned or created by
                 you. Note: Instructions on how to produce an exported copy of a Blogger blog
                 are attached as Exhibit B.
              d. For any Google program or website, including but not limited to Google Hangout,
                 Orkut, and Google Plus, please produce an archived copy of your Google data
                 using Google Takeout. Note: Instructions on how to produce an archived copy of
                 your Google data using Google Takeout are attached as Exhibit C.
              e. For Twitter, please produce an archived copy of your Twitter data. Note:
                 Instructions on how to request a copy of your Twitter archive are attached as
                 Exhibit D.

        15.      All written documents that relate to any claim or demand for disability or

personal injury made for you during the past five years, including but not limited to all

documents submitted by you in support of each such claim or demand.

        16.      All documents provided to or reviewed by or generated or created by each and

every expert witness who will testify on your behalf in the trial of this case.

        17.      All other documents you contend support your claims against this Defendant in

this case.

        18.      All documents or items you intend to introduce at the trial of this case.



Dated: January 27, 2021                                RESPECTFULLY SUBMITTED,

                                                       /s/ Brian C. Richardson
                                                       Brian C. Richardson (RIC100)
                                                       Murray S. Flint (FLI009)
                                                       Attorneys for Belk, Inc.




                                                   3
                                     DOCUMENT 13
      Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 44 of 87




OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com




                                          4
                                         DOCUMENT 13
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 45 of 87




                                     CERTIFICATE OF SERVICE

        I hereby certify that on January 27, 2021, the foregoing was served on the following
parties by one or more of the following means in accordance with the Alabama Rules of Civil
Procedure:

[]      AlaFile Electronic Filing
[]       Email
[]       U.S. Mail
[]       Facsimile
[]       Hand Delivery

Anna M. Carroll
Erik S. Heninger
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com
Attorneys for Plaintiff


                                                    /s/ Brian C. Richardson
                                                    OF COUNSEL

4827-2590-4598, v. 1




                                                5
                                         DOCUMENT 13
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 46 of 87




                                           EXHIBIT A

Facebook: You can download your information from the Account Settings page.

   1. Click at the top right of any Facebook page and select Account Settings

   2. Click General in the left‐hand column

   3. Click on "Download a copy of your Facebook data"

   4. Click Start My Archive

                                           EXHIBIT B

Blogger: Blogs on Blogger can be exported as files using the function “export blogs” under
account         settings.     The      link      to       the       help       site     is
https://support.google.com/blogger/answer/97416?hl=en, and contains the following
information:

Import and export blogs

Imports and exports are only for posts and comments. If you want to save a copy of your
template, click the Backup/Restore button on the Template tab.

The import and export features on Blogger give your content a whole new range of portability
and freedom, allowing you to save a copy of your blog on your hard drive, or import your blogs
into other existing blogs.




Export Your blog

To export your blog, simply click "Export Blog" from the Settings | Other tab.

Then, click the Export Blog button. Your blog will be stored as a Blogger export file (.xml) file
which can be kept as a backup on your hard drive or imported into another blog. Exported blogs
are not deleted from your dashboard or from Blogger.com.

Import Into an Existing Blog

To import posts and comments into an already existing blog, go to Settings | Other and click on
"Import blog" from the "Blog tools" section. Don't worry ‐‐ your template won't be affected by
imported content. Next, choose a Blogger export file (.xml) from your hard drive and fill out the
word verification beneath. By default, all of your imported posts will remain unpublished until
                                              DOCUMENT 13
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 47 of 87




you publish them from your dashboard later. However, if you would rather have all posts
published immediately, make sure to check the box next to Automatically publish all imported
posts before you click Import Blog.

If you didn't choose to have your posts publish automatically, you'll need to manually publish
them from the Posts | Imported tab before they will appear on the web. You can either publish
all the posts at once by clicking the checkbox at the top and selecting all before clicking Publish,
or simply checking the ones you want to publish one by one.

                                               EXHIBIT C

Google: All data from ANY Google Product can be archived from

http://www.google.com/takeout/, including Google Plus, Orkut, Google Hangouts, Youtube,
and Google Drive. All that is required is to sign on using the Google email address connected to
the account that contains the information needed from the opposing party. After signing in to
Google Takeout, the opposing party merely has to select the programs that contain the data
desired.

The parts of your Google+ experience you cherish‐‐your photos, posts, and contacts ‐‐don’t
have to live exclusively in the cloud. Using Google Takeout, you can download your data
for the following Google+ products to your computer:

        Picasa Web albums and photos

        Your Google profile

        Google Buzz

        Google Contacts

        Stream

You can use Google Takeout to back up your data by going to google.com/takeout or, if
you’re already in Google+, follow the steps below:

    1.   Sign in to Google+ .

    2.   Click your full name or email address in the Google bar.

    3.   Click Account.

    4.   Click Data liberation on the left.

    5.   Select either Download Your Data to export all of your data, or select a specific service.




                                                   2
                                          DOCUMENT 13
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 48 of 87




                                            EXHIBIT D

Twitter: Twitter can be archived under account settings. The link to the help article,
https://support.twitter.com/articles/20170160‐downloading‐your‐twitter‐archive, will list the
following instructions:

Downloading your Twitter archive

Downloading your Twitter archive to allows you to browse a snapshot of your Twitter
information, starting with your first Tweet.

To download and view your Twitter archive:

1. Go to your account settings by clicking on the gear icon at the top right of the page
   and selecting Settings from the drop‐down menu.

2. Click Request your archive.

3. When your download is ready, we'll send an email with a download link to the
   confirmed email address associated with your Twitter account.

4. Once you receive the email, click the Go now button to download a .zip file of your
   Twitter archive.

5. Unzip the file and click index.html to view your archive in the browser of your choice.

Please note: It may take a few days for us to prepare the download of your Twitter archive.




                                                3
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 49 of 87


                                         AlaFile E-Notice




                                                                           01-CV-2020-904296.00


To: BRIAN C RICHARDSON
    brian.richardson@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                  JOWANNA ETHERIDGE V. BELK, INC.
                                       01-CV-2020-904296.00

                        The following discovery was FILED on 1/27/2021 5:23:25 PM




     Notice Date:     1/27/2021 5:23:25 PM




                                                               JACQUELINE ANDERSON SMITH
                                                                         CIRCUIT COURT CLERK
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                 JEFFERSON COUNTY, ALABAMA
                                                              716 N. RICHARD ARRINGTON BLVD.
                                                                         BIRMINGHAM, AL, 35203

                                                                                      205-325-5355
                                                                          jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 50 of 87


                                      AlaFile E-Notice




                                                                        01-CV-2020-904296.00


To: CARROLL ANNA MAURINE
    acarroll@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                              JOWANNA ETHERIDGE V. BELK, INC.
                                   01-CV-2020-904296.00

                     The following discovery was FILED on 1/27/2021 5:23:25 PM




    Notice Date:    1/27/2021 5:23:25 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 51 of 87


                                      AlaFile E-Notice




                                                                        01-CV-2020-904296.00


To: HENINGER ERIK STEPHEN
    erik@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                              JOWANNA ETHERIDGE V. BELK, INC.
                                   01-CV-2020-904296.00

                     The following discovery was FILED on 1/27/2021 5:23:25 PM




    Notice Date:    1/27/2021 5:23:25 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 52 of 87


                                          AlaFile E-Notice




                                                                            01-CV-2020-904296.00


To: FLINT MURRAY SCOTT
    murray.flint@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                   JOWANNA ETHERIDGE V. BELK, INC.
                                        01-CV-2020-904296.00

                         The following discovery was FILED on 1/27/2021 5:23:25 PM




     Notice Date:      1/27/2021 5:23:25 PM




                                                                JACQUELINE ANDERSON SMITH
                                                                          CIRCUIT COURT CLERK
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                  JEFFERSON COUNTY, ALABAMA
                                                               716 N. RICHARD ARRINGTON BLVD.
                                                                          BIRMINGHAM, AL, 35203

                                                                                       205-325-5355
                                                                           jackie.smith@alacourt.gov
                                          DOCUMENT 15
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                   of 87 2:36 PMFILED
                                                                532/2/2021
                                                                                01-CV-2020-904296.00
                                                                                CIRCUIT COURT OF
                                                                           JEFFERSON COUNTY, ALABAMA
                                                                        JACQUELINE ANDERSON SMITH, CLERK
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                               )
     Plaintiff,                                  )
                                                 )
v.                                               )   Case No.: CV-2020-904296
                                                 )
BELK, INC.,                                      )
        Defendant.                               )

                         NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

       PLEASE TAKE NOTICE that the following discovery documents have been served on behalf

of Defendant Belk, Inc. in the above styled cause:

       1. Requests for Admission to Plaintiff.

Dated: February 2, 2021                               RESPECTFULLY SUBMITTED,

                                                      /s/ Brian C. Richardson
                                                      Brian C. Richardson (RIC100)
                                                      Murray S. Flint (FLI009)
                                                      Attorneys for Belk, Inc.
OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com
                                         DOCUMENT 15
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 54 of 87




                                     CERTIFICATE OF SERVICE

        I hereby certify that on February 2, 2021, the foregoing was served on the following
parties by one or more of the following means in accordance with the Alabama Rules of Civil
Procedure:

[]      AlaFile Electronic Filing
[]       Email
[]       U.S. Mail
[]       Facsimile
[]       Hand Delivery

Anna M. Carroll
Erik S. Heninger
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com
Attorneys for Plaintiff


                                                    /s/ Brian C. Richardson
                                                    OF COUNSEL

4831-2634-1337, v. 1




                                                2
                                             DOCUMENT 16
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                    of 87 2:36 PMFILED
                                                                 552/2/2021
                                                                                  01-CV-2020-904296.00
                                                                                  CIRCUIT COURT OF
                                                                             JEFFERSON COUNTY, ALABAMA
                                                                          JACQUELINE ANDERSON SMITH, CLERK
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                                )
     Plaintiff,                                   )
                                                  )
v.                                                )   Case No.: CV-2020-904296
                                                  )
BELK, INC.,                                       )
        Defendant.                                )

                        BELK, INC.’S REQUESTS FOR ADMISSION TO PLAINTIFF

        Defendants Belk, Inc. requests Plaintiff Jowanna Etheridge to admit or deny the Requests

for Admission set forth below pursuant to Ala. R. Civ. P. 36 within thirty (30) days after service.

        1.       Admit the photographs attached as Exhibit A to this document accurately depict

the rack that you claim caused your injuries.

        2.       Admit the rack depicted in Exhibit A is visible.

        3.       Admit you saw the rack before you came into contact with it.

        4.       Admit you could have seen the rack you came into contact with if you were

looking at it.

        5.       Admit you were not looking where you were walking at the time of the incident.

        6.       Admit the force of your alleged impact with the rack was caused solely by the

speed with which you were moving.

        7.       Admit you knew the Belk store had clothing racks spread throughout the

salesfloor.

Dated: February 2, 2021                                 RESPECTFULLY SUBMITTED,

                                                        /s/ Brian C. Richardson
                                                        Brian C. Richardson (RIC100)
                                                        Murray S. Flint (FLI009)
                                                        Attorneys for Belk, Inc.
                                     DOCUMENT 16
      Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 56 of 87




OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com




                                          2
                                         DOCUMENT 16
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 57 of 87




                                     CERTIFICATE OF SERVICE

        I hereby certify that on February 2, 2021, the foregoing was served on the following
parties by one or more of the following means in accordance with the Alabama Rules of Civil
Procedure:

[]      AlaFile Electronic Filing
[]       Email
[]       U.S. Mail
[]       Facsimile
[]       Hand Delivery

Anna M. Carroll
Erik S. Heninger
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com
Attorneys for Plaintiff


                                                   /s/ Brian C. Richardson
                                                   OF COUNSEL

4811-7683-0422, v. 1




                                               3
                          DOCUMENT 16
Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 58 of 87




                EXHIBIT A
Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 59 of 87

                           DOCUMENT 16
Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 60 of 87

                           DOCUMENT 16
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 61 of 87


                                         AlaFile E-Notice




                                                                            01-CV-2020-904296.00


To: BRIAN C RICHARDSON
    brian.richardson@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                  JOWANNA ETHERIDGE V. BELK, INC.
                                       01-CV-2020-904296.00

                         The following discovery was FILED on 2/2/2021 2:36:31 PM




     Notice Date:     2/2/2021 2:36:31 PM




                                                                JACQUELINE ANDERSON SMITH
                                                                          CIRCUIT COURT CLERK
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                  JEFFERSON COUNTY, ALABAMA
                                                               716 N. RICHARD ARRINGTON BLVD.
                                                                          BIRMINGHAM, AL, 35203

                                                                                      205-325-5355
                                                                          jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 62 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00


To: CARROLL ANNA MAURINE
    acarroll@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                      The following discovery was FILED on 2/2/2021 2:36:31 PM




    Notice Date:    2/2/2021 2:36:31 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 63 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00


To: HENINGER ERIK STEPHEN
    erik@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                      The following discovery was FILED on 2/2/2021 2:36:31 PM




    Notice Date:    2/2/2021 2:36:31 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 64 of 87


                                         AlaFile E-Notice




                                                                            01-CV-2020-904296.00


To: FLINT MURRAY SCOTT
    murray.flint@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                   JOWANNA ETHERIDGE V. BELK, INC.
                                        01-CV-2020-904296.00

                         The following discovery was FILED on 2/2/2021 2:36:31 PM




     Notice Date:      2/2/2021 2:36:31 PM




                                                                JACQUELINE ANDERSON SMITH
                                                                          CIRCUIT COURT CLERK
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                  JEFFERSON COUNTY, ALABAMA
                                                               716 N. RICHARD ARRINGTON BLVD.
                                                                          BIRMINGHAM, AL, 35203

                                                                                      205-325-5355
                                                                          jackie.smith@alacourt.gov
                                           DOCUMENT 18
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                652/11/2021      FILED
                                                                    of 87 12:53 PM
                                                                              01-CV-2020-904296.00
                                                                              CIRCUIT COURT OF
                                                                         JEFFERSON COUNTY, ALABAMA
                                                                      JACQUELINE ANDERSON SMITH, CLERK
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                     )
           Plaintiff,                  )
                                       )         CASE NO. CV 20-904296
       v.                              )
                                       )
BELK, INC.,                            )
              Defendant.               )

                        NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

       PLEASE TAKE NOTICE that the following discovery documents have been served on behalf

of the Defendant in the above styled cause:

       (✓)    Responses to Plaintiff’s Requests for Admission



                                                           /s/ Brian C. Richardson
                                                   Brian C. Richardson (RIC100)
                                                   Murray S. Flint (FLI009)
                                                   Attorneys for Belk, Inc.


OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com
                                          DOCUMENT 18
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 66 of 87




                                     CERTIFICATE OF SERVICE

        I hereby certify that on February 11, 2021, the foregoing was served on the following
parties by one or more of the following means in accordance with the Alabama Rules of Civil
Procedure:

[✓]      AlaFile Electronic Filing
[]       Email
[]       U.S. Mail
[]       Facsimile
[]       Hand Delivery

Anna M. Carroll, Esquire
Erik S. Heninger, Esquire
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com
Attorneys for Plaintiff

                                                           /s/ Brian C. Richardson
                                                     OF COUNSEL

4834-5456-2524, v. 1




                                                2
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 67 of 87


                                        AlaFile E-Notice




                                                                           01-CV-2020-904296.00


To: BRIAN C RICHARDSON
    brian.richardson@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                  JOWANNA ETHERIDGE V. BELK, INC.
                                       01-CV-2020-904296.00

                       The following discovery was FILED on 2/11/2021 12:53:20 PM




     Notice Date:     2/11/2021 12:53:20 PM




                                                              JACQUELINE ANDERSON SMITH
                                                                        CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                JEFFERSON COUNTY, ALABAMA
                                                             716 N. RICHARD ARRINGTON BLVD.
                                                                        BIRMINGHAM, AL, 35203

                                                                                     205-325-5355
                                                                         jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 68 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00


To: CARROLL ANNA MAURINE
    acarroll@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                     The following discovery was FILED on 2/11/2021 12:53:20 PM




    Notice Date:    2/11/2021 12:53:20 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 69 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00


To: HENINGER ERIK STEPHEN
    erik@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                     The following discovery was FILED on 2/11/2021 12:53:20 PM




    Notice Date:    2/11/2021 12:53:20 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 70 of 87


                                         AlaFile E-Notice




                                                                            01-CV-2020-904296.00


To: FLINT MURRAY SCOTT
    murray.flint@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                   JOWANNA ETHERIDGE V. BELK, INC.
                                        01-CV-2020-904296.00

                        The following discovery was FILED on 2/11/2021 12:53:20 PM




     Notice Date:      2/11/2021 12:53:20 PM




                                                               JACQUELINE ANDERSON SMITH
                                                                         CIRCUIT COURT CLERK
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                 JEFFERSON COUNTY, ALABAMA
                                                              716 N. RICHARD ARRINGTON BLVD.
                                                                         BIRMINGHAM, AL, 35203

                                                                                      205-325-5355
                                                                          jackie.smith@alacourt.gov
                                         DOCUMENT 20
        Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                 712/17/2021      FILED
                                                                     of 87 12:15 PM
                                                                               01-CV-2020-904296.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
            IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                           )
                                             )
        Plaintiff,                           )
                                             )
v.                                           ) CIVIL ACTION NO. CV-2020-904296
                                             )
BELK, INC., et al,                           )
                                             )
        Defendant.                           )

                     NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

        COMES NOW the Plaintiff, Jowanna Etheridge, and her undersigned counsel and hereby

provides Notice of Service of the following discovery documents:

     1. Plaintiff’s Answers to Defendant’s Interrogatories;
     2. Plaintiff’s Responses to Defendant’s Request for Admission; and
     3. Plaintiff’s Responses to Defendant’s Request for Production of Documents.


                                                    /s/ Anna M. Carroll
                                                    Anna M. Carroll (CAR234)
                                                    Erik S. Heninger (HEN068)
                                                    Attorneys for Plaintiff

Of Counsel:

HENINGER GARRISON DAVIS, LLC
2224 1st Avenue North
Birmingham, Alabama 35203
Telephone: (205) 326-3336
Facsimile: (205) 326-3332
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on February 17, 2021, the foregoing document(s) was filed with the
Court using the Court’s electronic filing system and/or mailed via U.S. Mail, postage pre-paid, to
the following party or parties of record:
                               DOCUMENT 20
     Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 72 of 87




Brian C. Richardson, Esquire
Murray S. Flint, Esquire
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
Attorneys for Belk, Inc.

                                  /s/Anna M. Carroll
                                  Attorney for Plaintiff
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 73 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00


To: ANNA MAURINE CARROLL
    acarroll@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                     The following discovery was FILED on 2/17/2021 12:15:31 PM




    Notice Date:    2/17/2021 12:15:31 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 74 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00


To: HENINGER ERIK STEPHEN
    erik@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                     The following discovery was FILED on 2/17/2021 12:15:31 PM




    Notice Date:    2/17/2021 12:15:31 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 75 of 87


                                        AlaFile E-Notice




                                                                           01-CV-2020-904296.00


To: RICHARDSON BRIAN COREY
    brian.richardson@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                  JOWANNA ETHERIDGE V. BELK, INC.
                                       01-CV-2020-904296.00

                       The following discovery was FILED on 2/17/2021 12:15:31 PM




     Notice Date:     2/17/2021 12:15:31 PM




                                                              JACQUELINE ANDERSON SMITH
                                                                        CIRCUIT COURT CLERK
                                                                JEFFERSON COUNTY, ALABAMA
                                                                JEFFERSON COUNTY, ALABAMA
                                                             716 N. RICHARD ARRINGTON BLVD.
                                                                        BIRMINGHAM, AL, 35203

                                                                                     205-325-5355
                                                                         jackie.smith@alacourt.gov
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 76 of 87


                                         AlaFile E-Notice




                                                                            01-CV-2020-904296.00


To: FLINT MURRAY SCOTT
    murray.flint@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                   JOWANNA ETHERIDGE V. BELK, INC.
                                        01-CV-2020-904296.00

                        The following discovery was FILED on 2/17/2021 12:15:31 PM




     Notice Date:      2/17/2021 12:15:31 PM




                                                               JACQUELINE ANDERSON SMITH
                                                                         CIRCUIT COURT CLERK
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                 JEFFERSON COUNTY, ALABAMA
                                                              716 N. RICHARD ARRINGTON BLVD.
                                                                         BIRMINGHAM, AL, 35203

                                                                                      205-325-5355
                                                                          jackie.smith@alacourt.gov
                                            DOCUMENT 22
     Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                              772/23/2021    FILED
                                                                 of 87 2:18 PM
                                                                                      01-CV-2020-904296.00
                                                                                      CIRCUIT COURT OF
                                                                                 JEFFERSON COUNTY, ALABAMA
                                                                              JACQUELINE ANDERSON SMITH, CLERK

         IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                          BIRMINGHAM DIVISION


ETHERIDGE JOWANNA,                                 )
Plaintiff,                                         )
                                                   )
V.                                                 ) Case No.:           CV-2020-904296-MJH
                                                   )
BELK, INC.,                                        )
Defendant.                                         )


                         ORDER SETTING STATUS CONFERENCE

     It is hereby ORDERED and DIRECTED as follows:
 1. A STATUS CONFERENCE herein will be CONDUCTED by the undersigned, by
     teleconference, on Thursday, April 1, 2021 at 9:50 a.m., at which time a TRIAL
     SCHEDULING ORDER shall be CONSIDERED. Any pro se party and any attorney for a party
     SHALL PARTICIPATE at said time unless previously excused by the Court, or an order is
     entered subsequent to this instant ORDER resetting or canceling the STATUS CONFERENCE;


 2. At the TIME SET in ¶ 1, the parties are DIRECTED to call 205-521-7315 to be connected
     instantly to the STATUS CONFERENCE; and


 3. The parties are also ADVISED:
     ·   you should not try to call before the set time as you may call into a prior bridge call still in
         progress; and
     ·   if you are the first to call, the line will keep ringing until someone else joins the call, so do
         not hang up.


     DONE this 23rd day of February, 2021.


                                                /s/ MARSHELL JACKSON HATCHER
                                                CIRCUIT JUDGE
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 78 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00
                                                        Judge: MARSHELL JACKSON HATCHER
To: CARROLL ANNA MAURINE
    acarroll@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                       The following matter was FILED on 2/23/2021 2:18:35 PM




    Notice Date:    2/23/2021 2:18:35 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 79 of 87


                                      AlaFile E-Notice




                                                                         01-CV-2020-904296.00
                                                        Judge: MARSHELL JACKSON HATCHER
To: HENINGER ERIK STEPHEN
    erik@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                               JOWANNA ETHERIDGE V. BELK, INC.
                                    01-CV-2020-904296.00

                       The following matter was FILED on 2/23/2021 2:18:35 PM




    Notice Date:    2/23/2021 2:18:35 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 80 of 87


                                        AlaFile E-Notice




                                                                           01-CV-2020-904296.00
                                                          Judge: MARSHELL JACKSON HATCHER
To: RICHARDSON BRIAN COREY
    brian.richardson@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                  JOWANNA ETHERIDGE V. BELK, INC.
                                       01-CV-2020-904296.00

                         The following matter was FILED on 2/23/2021 2:18:35 PM




     Notice Date:     2/23/2021 2:18:35 PM




                                                               JACQUELINE ANDERSON SMITH
                                                                         CIRCUIT COURT CLERK
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                 JEFFERSON COUNTY, ALABAMA
                                                              716 N. RICHARD ARRINGTON BLVD.
                                                                         BIRMINGHAM, AL, 35203

                                                                                     205-325-5355
                                                                         jackie.smith@alacourt.gov
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 81 of 87


                                         AlaFile E-Notice




                                                                            01-CV-2020-904296.00
                                                           Judge: MARSHELL JACKSON HATCHER
To: FLINT MURRAY SCOTT
    murray.flint@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                   JOWANNA ETHERIDGE V. BELK, INC.
                                        01-CV-2020-904296.00

                          The following matter was FILED on 2/23/2021 2:18:35 PM




     Notice Date:      2/23/2021 2:18:35 PM




                                                                JACQUELINE ANDERSON SMITH
                                                                          CIRCUIT COURT CLERK
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                  JEFFERSON COUNTY, ALABAMA
                                                               716 N. RICHARD ARRINGTON BLVD.
                                                                          BIRMINGHAM, AL, 35203

                                                                                      205-325-5355
                                                                          jackie.smith@alacourt.gov
                                           DOCUMENT 24
       Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 PageELECTRONICALLY
                                                                822/25/2021    FILED
                                                                   of 87 1:42 PM
                                                                              01-CV-2020-904296.00
                                                                              CIRCUIT COURT OF
                                                                         JEFFERSON COUNTY, ALABAMA
                                                                      JACQUELINE ANDERSON SMITH, CLERK
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOWANNA ETHERIDGE,                     )
           Plaintiff,                  )
                                       )         CASE NO. CV 20-904296
       v.                              )
                                       )
BELK, INC.,                            )
              Defendant.               )

                        NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

       PLEASE TAKE NOTICE that the following discovery documents have been served on behalf

of the Defendant in the above styled cause:

       (✓)    Responses to Plaintiff’s Interrogatories
       (✓)    Responses to Plaintiff’s Request for Production



                                                           /s/ Brian C. Richardson
                                                   Brian C. Richardson (RIC100)
                                                   Murray S. Flint (FLI009)
                                                   Attorneys for Belk, Inc.


OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, Alabama 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com
                                          DOCUMENT 24
         Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 83 of 87




                                     CERTIFICATE OF SERVICE

        I hereby certify that on February 25, 2021, the foregoing was served on the following
parties by one or more of the following means in accordance with the Alabama Rules of Civil
Procedure:

[✓]      AlaFile Electronic Filing
[]       Email
[]       U.S. Mail
[]       Facsimile
[]       Hand Delivery

Anna M. Carroll, Esquire
Erik S. Heninger, Esquire
acarroll@hgdlawfirm.com
erik@hgdlawfirm.com
Attorneys for Plaintiff

                                                           /s/ Brian C. Richardson
                                                     OF COUNSEL

4849-5187-5294, v. 1




                                                2
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 84 of 87


                                         AlaFile E-Notice




                                                                           01-CV-2020-904296.00


To: BRIAN C RICHARDSON
    brian.richardson@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                  JOWANNA ETHERIDGE V. BELK, INC.
                                       01-CV-2020-904296.00

                        The following discovery was FILED on 2/25/2021 1:42:04 PM




     Notice Date:     2/25/2021 1:42:04 PM




                                                               JACQUELINE ANDERSON SMITH
                                                                         CIRCUIT COURT CLERK
                                                                 JEFFERSON COUNTY, ALABAMA
                                                                 JEFFERSON COUNTY, ALABAMA
                                                              716 N. RICHARD ARRINGTON BLVD.
                                                                         BIRMINGHAM, AL, 35203

                                                                                      205-325-5355
                                                                          jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 85 of 87


                                      AlaFile E-Notice




                                                                        01-CV-2020-904296.00


To: CARROLL ANNA MAURINE
    acarroll@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                              JOWANNA ETHERIDGE V. BELK, INC.
                                   01-CV-2020-904296.00

                     The following discovery was FILED on 2/25/2021 1:42:04 PM




    Notice Date:    2/25/2021 1:42:04 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 86 of 87


                                      AlaFile E-Notice




                                                                        01-CV-2020-904296.00


To: HENINGER ERIK STEPHEN
    erik@hgdlawfirm.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                              JOWANNA ETHERIDGE V. BELK, INC.
                                   01-CV-2020-904296.00

                     The following discovery was FILED on 2/25/2021 1:42:04 PM




    Notice Date:    2/25/2021 1:42:04 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
             Case 2:21-cv-00413-SGC Document 1-1 Filed 03/19/21 Page 87 of 87


                                          AlaFile E-Notice




                                                                            01-CV-2020-904296.00


To: FLINT MURRAY SCOTT
    murray.flint@swiftcurrie.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                                   JOWANNA ETHERIDGE V. BELK, INC.
                                        01-CV-2020-904296.00

                         The following discovery was FILED on 2/25/2021 1:42:04 PM




     Notice Date:      2/25/2021 1:42:04 PM




                                                                JACQUELINE ANDERSON SMITH
                                                                          CIRCUIT COURT CLERK
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                  JEFFERSON COUNTY, ALABAMA
                                                               716 N. RICHARD ARRINGTON BLVD.
                                                                          BIRMINGHAM, AL, 35203

                                                                                       205-325-5355
                                                                           jackie.smith@alacourt.gov
